Citation Nr: 0002852	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected anxiety disorder, currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual employability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



REMAND

The appellant served on active duty from December 1961 to 
August 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

There are potentially relevant medical records that the RO 
should attempt to obtain concerning the appellant's claims.  
A June 1997 decision by the Social Security Administration 
(SSA) indicates that the appellant was awarded Social 
Security disability benefits.  Therefore, the RO should make 
arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).  
Further, at an April 1999 VA examination, the examiner noted 
that the appellant received treatment at the Alcohol 
Dependence Treatment Program and the Mental Hygiene clinic.  
VA treatment records have been obtained only for the period 
from May 1996 to April 1997.  The RO should obtain any 
additional records.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).  Further, a December 11, 1998 
letter from Mirla Maldonado, Ph.D., is ambiguous as to when 
she last treated the appellant.  Records from Dr. Maldonado 
have been provided only for the period from January 1997 to 
November 1997.

Accordingly, this case is REMANDED for the following 
additional development:

1.  Request that the appellant provide a 
list of those who have treated him for 
his anxiety disorder since March 1997.  
Request all records of any treatment 
reported by the appellant that are not 
already in the claims file.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c).

2.  Obtain all the records from the SSA 
that were used in considering the 
appellant's claim for disability 
benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
other records should be associated with 
the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

